Case 2:19-cv-08580-JFW-MAA Document 62 Filed 05/24/21 Page 1 of 4 Page ID #:2842



 1    MARLIN & SALTZMAN, LLP
      Stanley D. Saltzman, Esq. (SBN 90058)
 2    ssaltzman@marlinsaltzman.com
 3    Tatiana G. Avakian, Esq. (SBN 298970)
      tavakian@marlinsaltzman.com
 4    29800 Agoura Road, Suite 210
      Agoura Hills, California 91301
 5    Telephone: (818) 991-8080
      Facsimile: (818) 991-8081
 6
      TOJARIEH LAW FIRM, PC
 7    Joseph Tojarieh, Esq. (SBN 265492)
 8    jft@tojariehlaw.com
      10250 Constellation Boulevard, Suite 100
 9    Los Angeles, California 90067
      Telephone: (310) 553-5533
10    Facsimile: (310) 553-5536
11    Attorneys for Plaintiff Bryant Patton, individually and on behalf of
      all others similarly situated
12
13
                          UNITED STATES DISTRICT COURT
14
                        CENTRAL DISTRICT OF CALIFORNIA
15
16
      BRYANT PATTON, individually, and on          Case No.: 2:19-cv-08580-JFW-MAA
17    behalf of all others similarly situated,
                                                   CLASS ACTION
18
                         Plaintiff,
                                                   [Assigned for all purposes to the Hon.
19
                                                   John F. Walter, Courtroom 7A]
      v.
20
                                                   PLAINTIFF’S REQUEST FOR
21    MIDWEST CONSTRUCTION                         JUDICIAL NOTICE IN SUPPORT
                                                   OF PLAINTIFF’S OPPOSITION
      SERVICES, INC. dba TRILLIUM                  TO DEFENDANT’S MOTION
22
      CONSTRUCTION/DRIVERS, a                      FOR PARTIAL SUMMARY
23    California corporation; and DOES 1           JUDGMENT
      through 100, inclusive,
24                                                 Complaint Filed: August 14, 2019
25                        Defendant.               Trial Date:      May 24, 2022

26
27
28
                    PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE
Case 2:19-cv-08580-JFW-MAA Document 62 Filed 05/24/21 Page 2 of 4 Page ID #:2843




 1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2       PLEASE TAKE NOTICE THAT in accordance with Federal Rules of
 3    Evidence 201, Plaintiff Bryant Patton (“Plaintiff”) respectfully requests that this
 4    Court take judicial notice of certain Court records described below and attached
 5    to this Request for Judicial Notice.
 6          1.    Petition for Preemption of California Regulations on Meal Breaks
 7    and Rest Breaks for Commercial Motor Vehicle Drivers; Rejection for Failure to
 8    Meet Threshold Requirement, 73 Fed. Reg. 79204 (Dec. 24, 2008), a true and
 9    correct copy of which is attached hereto as Exhibit “A”;
10          2.    Legal Opinion from Charles J. Fromm, Chief Counsel of the Federal
11    Motor Carrier Safety Administration (“FMCSA”) dated March 22, 2019, a true
12    and correct copy of which is attached hereto as Exhibit “B”;
13          3.    Plaintiff’s Mediation Questionnaire in Valiente v. Swift Transportation
14    Co., Case No. 21-55456 (9th Cir., May 5, 2021) (Dkt. 4), a true and correct copy
15    of which is attached hereto as Exhibit “C”; and
16          4.    The Court’s Final Ruling and Order on Defendant’s Motion for
17    Summary Judgment/Adjudication in Ryan v. JBS Carriers, Inc., Los Angeles
18    Superior Court, Spring Street Courthouse, Case Number BC624401 (July 18,
19    2019), a true and correct copy of which is attached hereto as Exhibit “D”.
20                         REQUEST FOR JUDICIAL NOTICE
21          Federal Rule of Evidence 201 (“Rule 201”) allows a court to take judicial
22    notice of facts that are “not subject to reasonable dispute” because they either (1)
23    are “generally known within the trial court’s territorial jurisdiction” or (2) “can be
24    accurately and readily determined from sources whose accuracy cannot
25    reasonably be questioned.” Fed. R. Evid. 201(b).
26          A court may also take judicial notice of records of administrative agencies
27    and matters of public record. See Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir.
28                                    -2-
                    PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE
Case 2:19-cv-08580-JFW-MAA Document 62 Filed 05/24/21 Page 3 of 4 Page ID #:2844




 1    2005), quoting In re Silicon Graphics Inc. Securities Litigation, 183 F.3d 970,
 2    986 (9th Cir. 2005). Judicial notice is proper for documents whose authenticity is
 3    not questioned. See Knievel, 393 F.3d at 1076; Sanders v. Brown, 504 F.3d 903,
 4    910 (9th Cir. 2007).
 5          The Court should take judicial notice of Exhibit A because the FMCSA’s
 6    petition for preemption is part of a public record, a document produced by an
 7    agency of the federal government, and maintained on the Federal Register and
 8    accessible on Westlaw or https://www.govinfo.gov/content/pkg/FR-2008-12-
 9    24/pdf/E8-30646.pdf, a website run by an agency of the federal government. See
10    Gerritsen v. Warner Bros. Ent. Inc., 112 F. Supp. 3d 1011, 1033 (C.D. Cal. 2015)
11    (“Under Rule 201, the court can take judicial notice of [p]ublic records and
12    government documents available from reliable sources on the Internet, such as
13    websites run by governmental agencies.” (quotations omitted and alterations in
14    original)). Similarly, the Court should take judicial notice of Exhibit B since it is
15    a public record that is maintained and can be accessed through the FMCSA’s
16    website at https://www.fmcsa.dot.gov/safety/fmcsa-legal-opinion-applicability-
17    preemption-determinations-pending-lawsuits.
18          Additionally, the Court should take judicial notice of Exhibit C and
19    Exhibit D because they are documents filed in other courts of record, as such
20    facts are generally known within the trial court’s territorial jurisdiction, pursuant
21    to Fed. R. Evid. 201(b).
22
      Dated: May 24, 2021                    MARLIN & SALTZMAN, LLP
23
                                             TOJARIEH LAW FIRM, PC
24
25                                           By: /s/ Tatiana G. Avakian
                                                 Stanley D. Saltzman, Esq.
26                                               Tatiana G. Avakian, Esq.
27                                               Attorneys for Plaintiff and the Class

28                                    -3-
                    PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE
Case 2:19-cv-08580-JFW-MAA Document 62 Filed 05/24/21 Page 4 of 4 Page ID #:2845




 1                            CERTIFICATE OF SERVICE

 2         I, Tatiana G. Avakian, an attorney, certify that I caused the foregoing
 3    document to be served on all counsel of record in this action via the Court’s
 4    CM/ECF system on May 24, 2021.
 5
 6
                                           By:   /s/ Tatiana G. Avakian
 7                                              Tatiana G. Avakian, Esq.
 8                                         Attorney for Plaintiff and the putative Class

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                    -4-
                    PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE
